DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of II) a battery comprising a 1st electrode comprising a current collector comprising Cu and a 2nd electrode comprising a current collector comprising Cu covered with a layer of Zn and comprises an active material between said electrodes were in the active material comprises oxygen-containing compounds comprising MgO, ZnO and ZrO2 were each comprises a particle size having an average diameter in the range of 10 nm-40 um; a chloride containing salt comprising ZrOCl2; thickener additives comprising agar-agar, xanthan gum and methylcellulose and a plasticizer additive comprising silicone in the reply filed on 4-1-2022; 6-1-2022 and 9-7-2022 are acknowledged.  The traversal is on the ground(s) that it would not be a burden to search all the different oxygen containing compounds; chloride containing salts; all of the thickener additives and all the plasticizer additives.  This is not found persuasive because applicant added a new independent claim 17.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-12 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4-1-2022; 6-1-2022 and 9-7-2022.  Invention I, Claims 1-12 and 14 are withdrawn because the Invention is drawn to a battery comprising at least a first electrode and a second electrode made of Cu and least one of the electrodes is covered with a layer of transition metal selected from Zn or additionally Fe or Co (claim 14) with an active material between the electrodes where the active material comprises 7 additional materials compared to Invention II; at least one salt selected from a chloride-containing salt (9 additional materials cited in claim 2) or can be a sulphate-containing salt as cited in claim 2 which is not claimed in Invention II; thickener additives comprising at least one selected from the group consisting of the 3 required materials cited in Invention II and also includes gum arabic which is not allowed in Invention II and at least one plasticizer additive not specified in claim 1 and claims 10 extra additives not allowed in Invention II.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 13 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the active material comprising a solvent selected from the group consisting of water, ethylene glycol, dimethyl carbonate, ethylene carbonate, diethyl carbonate, propylene carbonate, glycerin, dimethyl sulfoxide and their mixtures forming a gelled mixture, does not reasonably provide enablement for no solvent present.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught on page 3 and Example 1.
Claims 17, 13 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a battery comprising a 1st electrode comprising a current collector or substrate comprising Cu; the active material and a 2nd electrode comprising a current collector or substrate  comprising Cu covered with a layer of Zn, does not reasonably provide enablement for a 1st electrode comprising an active material comprising Cu and the 2nd metal electrode comprising an active material comprising Cu covered with a layer of Zn.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  This is taught on page 6.

Claims 17, 13 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not describe how this battery works because no separator or solid electrolyte is present between the first and second electrodes in the battery.

Claims 17, 13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 17 is rejected because the oxygen containing compound comprising ZrO should instead be ZrO2.           Claim 13 is rejected because it is unclear how the claim further limits claim 17 from which the claim depends from because claim 17 already claims that the electrodes are made of metallic material comprising Cu. This claim seems to be redundant.
           Claim 15 is rejected because it is unclear how the claim further limits claim 17 from which the claim depends from because claim 17 already claims that the first electrode is made of Cu.  The second electrode cannot be made of zinc coated with copper because claim 17 from which the claim depends from claims that the second electrode is made of Cu covered with a layer of Zn.  This claim should be cancelled. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17, 13 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 19 of U.S. Patent No. 11,393,968. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,393,968 claims in claim 1, a generator comprising at least a 1st electrode and a 2nd electrode and an active material comprising at least one oxygen containing compound selected from the group consisting of MgO, ZnO, ZrO2, etc.; a chloride containing salt comprising ZrOCl2; thickener additives comprising agar agar, xanthan gum, methylcellulose, etc. and at least one plasticizer additive wherein the particle size of each of the oxygen containing compounds has an average diameter in the range of 10 nm to 40 µm.  U.S. Patent No. 11,393,968 claims in claims 2-3, wherein the electrodes are made of different materials are made of the same material and claims in claim 4 wherein the 1st electrode is made of copper and claims in claim 6 wherein the electrodes can be made from a material selected from the group consisting of metals, alloys and carbon-based materials. U.S. Patent No. 11,393,968 claims in claim 19 wherein at least one plasticizer additive selected from the group consisting of silicone, siloxane, etc.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Funahashi (US 2017/0125658 A1) discloses an electric power generator comprising a first electrode and a second electrode (Figure 2, Top and Bottom Conductive substrate & Paragraph 0108) and an active material (Figure 2, Conductive paste), wherein the conductive paste comprising a bismuth borosilicate glass (Paragraph 0090) that is known in the art to comprise the oxygen-containing compound Bi2O3, at least one thickener additive selected from methylcellulose (Paragraph 0091) and at least one plasticizer additive (Paragraph 0097).  Funahashi teaches the electrodes can be made of different materials (Paragraph 0102-0103). Funahashi teaches the electrodes can be selected to be made of the same material (Paragraph 0152-0153). Funahashi teaches that the electrodes are made of a material selected from a group consisting of metals and alloys (Paragraph 0102-0103).  Funahashi teaches a power generator module characterized in that it comprises a plurality of electric power generators as required by claim 14 (Figure 3) and the generators are connected in series (Paragraph 0120). Funahashi teaches the EPHs are connected in series (Paragraph 0120) and the electrodes of different EPGs are electrically connected by a conductive wire (Figure 3, see tab electrodes leading out of the device). Funahashi teaches that the at least one thickener additive is selected from methylcellulose (Paragraph 0091). Funahashi teaches that the at least one thickener additive is in the range from 0.19%-6.5% with respect to the total weight of the active material (Paragraph 0096).
Oi et al. (US 2019/0058101 A1) discloses an active material for an electric power generator and discloses that glass powder comprising bismuth oxide and ZnO with a mean particle diameter of 0.5 microns is a suitable configuration (Paragraph 0056). Oi et al. discloses that present invention has an object to firmly join a thermoelectric conversion element and an electrode to prevent a breakage of a substrate from generation and improving reliability (Paragraph 0013).  Oi et al. discloses that the at least one oxygen-containing compound has an average particle diameter in the range of 15 nm – 10 µm (Paragraph 0056).  Oi et al. discloses that the at least one oxygen-containing compound has an average particle diameter in the range from 10-200 nm (Paragraph 0056).  Oi et al. teaches that the at least one oxygen-containing compound is ZnO (Paragraph 0056).
Stefan et al. (US 2011/0017254 A1) discloses an electric power generator comprising a first electrode and a second electrode (Figure 2, #6-#7 & Paragraph 0012), wherein the electric power generator comprises an active material between said electrodes (Figure 2, #2-#3 & Paragraph 0012), wherein the active material comprises at least one oxygen-containing compounds selected from the group consisting of MgO, ZnO, ZrO2, SiO2, Al2O3 and TiO2 (Paragraph 0039), wherein the particle size of the at least one oxygen-based compound has an average diameter in the range from 100 nm to 10 microns (Paragraph 0038). Stefan et al. discloses that the oxygen-containing compound contains at least one thickener additive and at least one plasticizer additive (Paragraph 0041).  Stefan et al. teaches that the electrodes can be made from different materials (Paragraph 0046 & 0054).  Stefan et al. teaches that the electrodes can be selected from the same materials (Paragraph 0046 & 0054).  Stefan et al. teaches that the electrodes can be selected so that the first electrode is copper and the second electrode is aluminum (Paragraph 0054). Stefan et al. teaches that the electrodes can be selected to be made from the material copper (Paragraph 0054). Stefan et al. teaches that the electrodes are made of metals (Paragraph 0054). Stefan et al. teaches a power generator module characterized in that it comprises a plurality of EPGs of claim 14, wherein the generators are connected in parallel or in series (Paragraph 0007). Stefan et al. teaches a power generator module of Claim 20 wherein the EPGs are connected in series, the electrodes of different EPGs are electrically connected by a conductive wire (Figure 1 & Paragraph 0015). Stefan et al. teaches that when the EPGs are connected in series, the EPGs are piled up so that the surface of an electrode of a first EPG is in contact with a surface of a second EPG (Figure 2, #6-#7 will connect to adjacent surfaces of EPGs).  Stefan et al. teaches that the at least one oxygen-containing compound has a particle average diameter in the range from 100 nm to 10 microns (Paragraph 0038). Stefan et al. teaches that the at least one oxygen-containing compound has a particle average diameter in the range from 100 nm to 10 microns (Paragraph 0038).  Stefan et al. teaches that the at least one oxygen-containing compound is MgO in the range from 0.01 to 10% by weight (Paragraph 0038-0039). Stefan et al. teaches that the at least one oxygen-containing compound is ZnO or ZrO2 (Paragraph 0038-0039).  Stefan et al. teaches that the at least one oxygen-containing compound is in the range from 0.01 to 10% by weight (Paragraph 0038-0039).
Takahashi (US 2011/0100410 A1) teaches a thickener additive is celled from methylcellulose because it has a good thermolysis property (Paragraph 0051).  Takahashi teaches that the present invention relates to a thermoelectric conversion element having superior conductivity and heat conductivity (Paragraph 0001).  Takahashi was relied upon to disclose a methylcellulose thickener additive (Paragraph 0051). Takahashi disclose that the at least one thickener additive is used in the range from 1 to 15% by weight of an active material (Paragraph 0049).
Santamaria Razo et al. (US 2018/0090655 A1) discloses an electric power generator comprising at least a first electrode and a second electrode (Paragraph 0020), wherein the active material comprises at least one oxygen-containing compound selected from the group consisting of MgO, SiO2, Al2O3 and TiO2 (Paragraph 0071-0072), wherein the particle size of the at least one oxygen-based compound has an average diameter that falls within the range from 10 nm to 40 microns (Paragraph 0075).  Santamaria Razo et al. discloses a plasticizer additive (Paragraph 0053-0055 – silicone resin). Santamaria Razo et al. teaches that the at least one oxygen-containing compound has an average particle diameter of 50 nanometer (Paragraph 0075). Santamaria Razo et al. teaches that the at least one oxygen-containing compound has an average particle diameter of 50 nanometer (Paragraph 0075). Santamaria Razo et al. teaches that the at least one oxygen-containing compound is MgO in the range from 1 to 8 wt % (Paragraph 0072). Santamaria Razo et al. teaches that the plasticizer additive is selected from silicone (Paragraph 0053-0055). Santamaria Razo et al. discloses that the active material comprises silicone in an amount in the range from 20-50 wt% (Paragraph 0053-0055).
          Yamashita et al. (EP 0 924 721 A1) teaches in [0012] and claim 1, a dielectric ceramic composition | containing an additive of of MnO-CoO-MgO at 0.2 to 2 mol%; a Y2O3 additive at 2.5 mol%; and a glass component comprising SiO2-Al2O3-BaO-CaO Ta2O5 at 0.5 to 5mol%. Kabushiki et al. teaches that the oxygen-containing compound are minor components of the dielectric ceramic composition. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727